Citation Nr: 0317829	
Decision Date: 07/28/03    Archive Date: 08/05/03

DOCKET NO.  01-07 009A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to secondary service connection for status 
post myocardial infarction.  

2.  Entitlement to an increased rating for pain and erectile 
dysfunction following right orchiectomy/status post release 
of nerve entrapment, tender epididymis, currently evaluated 
as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from August 1986 to August 
1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  

Review of the record shows that in a statement dated in 
February 2001 the veteran stated that he is claiming service 
connection for thoracic deformity secondary to loss of 
testicle and submitted a VA progress note in which the 
physician stated he observed mild gynecomastia.  The veteran 
states that gynecomastia is enlargement of male breasts due 
to hormonal problems.  In addition, the Board notes that in a 
statement received in August 2001, the veteran claimed 
entitlement to service connection for sleep deprivation, 
which he says is due to his various service-connected 
disabilities.  The Board refers these matters to the RO for 
appropriate action.  

The Board also notes that in the statement received in August 
2001, the veteran stated that if he needed to, he wished to 
make an "1151 claim for poor treatment at the VA's hands."  
In this regard, he states that he was kept waiting for 
treatment for an hour and fifteen minutes at a VA emergency 
room.  He states that he was actually having a heart attack 
during that time and was made to wait even though his VA 
primary care physician had called the emergency room to say 
he was coming in.  The RO should seek clarification as to 
whether the veteran wishes to file a claim and thereafter 
take any appropriate action.  


REMAND

The issues on appeal include entitlement to service 
connection for status post myocardial infarction secondary to 
service-connected depressive disorder with anxiety.  The 
veteran contends that his hypertension is a result of the 
stress from his service-connected disabilities and that his 
depression contributed to his coronary artery disease and his 
myocardial infarction.  In support of his contentions, he has 
submitted various medical articles and excerpts from medical 
texts.  Although the RO has requested some medical opinions 
in conjunction with the veteran's claim, there is of record 
no opinion in which the physician acknowledged having 
reviewed the medical articles submitted by the veteran, nor 
does any physician provide an opinion as to whether any 
service-connected disability aggravated the veteran's 
cardiovascular disease.  See Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  An additional medical opinion would facilitate 
the Board's decision.  

During the pendency of this appeal, the veteran raised the 
issue of entitlement to service connection for post-traumatic 
stress disorder (PTSD), but it has not been adjudicated by 
the RO.  The veteran has pointed out that VA medical 
personnel have diagnosed him as having non-combat PTSD 
related to military service while in Japan, and he has stated 
that he therefore wishes to claim service connection for 
PTSD.  Service connection is currently in effect for 
depressive disorder with anxiety, and whether PTSD is part of 
the veteran's service-connected psychiatric disability could 
affect the claim for secondary service connection for status 
post myocardial infarction and/or cardiovascular disease.  
The United States Court of Appeals for Veterans Claims 
(Court) has stated that where a decision on one issue would 
have a "significant impact" upon another, and that impact in 
turn could render any review of the decision on the other 
claim meaningless and a waste of appellate resources, the two 
claims are inextricably intertwined.  See Henderson v. West, 
12 Vet. App. 11, 20 (1998), citing Harris v. Derwinski, 1 
Vet. App. 180, 183 (1991).  Since the issue of entitlement to 
service connection for PTSD could affect the outcome of the 
claim for service connection for status post myocardial 
infarction and/or cardiovascular disease secondary to 
service-connected psychiatric disability, they must be 
considered as inextricably intertwined.  The RO must address 
the inextricably intertwined claim by the veteran that he is 
entitled to service connection for PTSD before the Board 
addresses the secondary service connection issue certified on 
appeal.  

The remaining issue currently on appeal is entitlement to an 
increased rating for pain and erectile dysfunction following 
right orchiectomy/status post release of nerve entrapment, 
tender left epididymis, currently evaluated as 10 percent 
disabling.  Although the RO sent the veteran a letter 
explaining the applicability of the change in the law brought 
about by the passage of the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), to 
the secondary service connection claim, the RO did not do so 
for the increased rating claim.  Because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA for the increased rating 
claim, it would be potentially prejudicial to the veteran if 
the Board were to proceed to issue a decision at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
remanded to comply with the VCAA.  It is, however, the RO's 
responsibility to ensure that all appropriate development is 
undertaken.  With regard to the increased rating claim, the 
veteran contends that he should be awarded a 20 percent 
rating under 38 C.F.R. § 4.115b, Diagnostic Code 7522 for 
penis, deformity, with loss of erectile power.  He argues 
that adhesions associated with his surgeries in service for 
the right orchiectomy and nerve entrapment release amount to 
penile deformity and that when he has an erection (which he 
states he can only do with vacuum device, which causes him 
pain, or with papaverine injections, which cause pain in the 
right inguinal and scrotal areas) the deformity causes his 
penis to curve to the right.  He also argues that a 20 
percent rating could be assigned under 38 C.F.R. § 4.115a 
based on urinary frequency because he gets up to urinate 3 to 
4 times a night and says that if he does not do so, he 
experiences a burning pain in the right inguinal area.  

Review of the record shows that the veteran was most recently 
provided a VA examination in July 2001, but the examiner did 
not specify whether there was deformity of the penis.  It 
does not appear that the examiner was requested to determine 
whether any post-surgical adhesions produced deformity of the 
penis.  Also, a medical opinion should be obtained as to 
whether any night-time urinary frequency is a symptom or 
manifestation of the veteran's service-connected pain and 
erectile dysfunction following right orchiectomy/status post 
release of nerve entrapment, tender left epididymis.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
(codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002)), in addition to that 
requested below, are fully complied with 
and satisfied with respect to all issues, 
including the increased rating claim and 
the claim of entitlement to service 
connection for PTSD.  See 38 C.F.R. 
§ 3.159 (2002).  See Disabled American 
Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses and approximate dates of 
treatment of all VA and non-VA health 
care providers from which he has received 
treatment or evaluation for PTSD at any 
time since service and from which he has 
received treatment or evaluation for 
status post myocardial infarction or his 
service-connected pain and erectile 
dysfunction at any time since April 2001.  
With any necessary authorization from the 
veteran, the RO should obtain and 
associate with the claims file medical 
records identified by the veteran that 
have not been obtained previously.  

3.  The RO should undertake any indicated 
development, including VA examination if 
warranted, regarding the veteran's claim 
of entitlement to service connection for 
PTSD.  

4.  The RO should arrange for a VA 
cardiology examination to determine the 
nature and etiology of the veteran's 
status post myocardial infarction and any 
cardiovascular disease.  All indicated 
studies should be performed.  The 
examiner should be requested to review 
the claims file, including the veteran's 
medical records as well as all medical 
articles and excerpts submitted by the 
veteran, and thereafter provide an 
opinion, with complete rationale, as to 
whether it is at least as likely as not 
that the veteran's service-connected 
psychiatric disability caused or 
chronically worsened the veteran's 
myocardial infarction and/or any 
cardiovascular disease.  The claims file 
must be provided to the examiner for 
review of pertinent documents.  

5.  The RO should also arrange for a VA 
examination to determine the nature and 
current severity of the veteran's 
service-connected pain and erectile 
dysfunction following right 
orchiectomy/status post release of nerve 
entrapment, tender left epididymis.  The 
examiner should note all complaints and 
objective manifestations of the veteran's 
service-connected disability, including 
whether there is any penis deformity or 
loss of erectile power.  In this regard, 
the examiner should state whether there 
are post-surgical adhesions and if so, 
whether they constitute or cause 
deformity of the penis.  All indicated 
studies should be performed.  The 
examiner should state whether and to what 
degree there is any voiding dysfunction, 
including urinary frequency, and if so, 
whether it is a manifestation or symptom 
of the veteran's service-connected pain 
and erectile dysfunction following right 
orchiectomy/status post release of nerve 
entrapment, tender left epididymis.  The 
claims file must be provided to the 
examiner for review of pertinent 
documents.  

6.  Then, after undertaking any 
additional development, including 
conducting any other medical examinations 
deemed warranted, and in light of the 
additional evidence obtained pursuant to 
the requested development, the RO should 
adjudicate the claim of entitlement to 
service connection for PTSD and 
readjudicate the claims of entitlement to 
secondary service connection for status 
post myocardial infarction and 
entitlement to an increased rating for 
pain and erectile dysfunction following 
right orchiectomy/status post release of 
nerve entrapment, tender left epididymis.   
If the claims of entitlement to secondary 
service connection for status post 
myocardial infarction and entitlement to 
an increased rating for pain and erectile 
dysfunction following right 
orchiectomy/status post release of nerve 
entrapment, tender left epididymis, are 
not granted to the satisfaction of the 
veteran, the RO should issue a 
supplemental statement of the case as to 
those issues, and the veteran and his 
representative should be provided with an 
opportunity to respond.  If the claim of 
entitlement to service connection for 
PTSD is not granted, and the veteran 
provides a timely notice of disagreement 
with that decision, the RO should issue a 
statement of the case that addresses all 
evidence considered by the RO and informs 
the veteran of the laws and regulations 
pertinent to his claim.  The veteran 
should be advised of the procedures and 
time limits for filing a timely 
substantive appeal.  


Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The veteran need take no 
action until otherwise notified by the RO.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


